Title: To George Washington from Brigadier General William Smallwood, 9 March 1779
From: Smallwood, William
To: Washington, George


Dear Sir
Camp Middle Brook March 9th 1779
Our Field Officers desire me to request your Opinion on the following Questions, as they judge the Resolve of Congress of the 24th November to be silent thereon.
Does a Title to Promotion, upon a vacancy previous to the 16 Sept.—76, give Rank from the Time such Vacancy happend, & ought to have been filled, whether the Party acted in it, under Brevet or otherwise?
If it does, are the Officers of the Flying Camp intitled in the same Degree as those of the Regular Corps?
I have confined a Country man fo⟨r mutilated⟩ng or purchasing from the Soldiery a Tent and some Axes (the Tent he has cut up) but will not discover how he came by them, If there is any Resolve of Congress which will subject him to a trial by Court Martial I will be much oblige[d] to you to transmit it, or direct what had best be done with him. I have the Honor to be with great Regard your very Obedt Hble Sert
W. Smallwood